Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 12/15/2020. Claim(s) 1-20 is/are pending.
Claim Objections
Claim(s) 1-16 is/are objected to because of the following informalities:  
Claims 1 and 9 each recite “updating of transition data associated with one of the first and second spatial reference points relative to another one of the first and second spatial reference points”. While the scope of the claims is reasonably ascertainable, the language “relative to another one of” is grammatically confusing. The examiner suggests amending to “relative to the other one of”, instead. 
Claims 11-12 each recite “a transition variability index that indicative of transition from a particular autonomous level” while claim 9 recites “a first degree of variability in relation to transition of vehicles from respective autonomous levels” and “a second degree of variability in relation to transition of vehicles from respective autonomous levels. While the scope of the claims is reasonably ascertainable, the examiner suggests amending claims 11-12 to be consistent with the language of claims 3-4, i.e., “a transition variability index that is indicative of a transition from a particular autonomous level” (emphasis added). 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1, 7-9, 15-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 7-8, the claims recite a computer-implemented method and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A computer-implemented method for generating a transition variability index related to autonomous driving, the computer-implemented method comprising: 
calculating a first transition variability index indicative of a first degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate a first spatial reference point during different intervals of time; 
calculating a second transition variability index indicative of a second degree of variability in relation to transition of vehicles from respective autonomous levels while traveling along proximate a second spatial reference point during the different intervals of time; 
prioritizing updating of transition data associated with one of the first and second spatial reference points relative to another one of the first and second spatial reference points based on a comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point; and 
encoding the transition data that has been updated for the one of the first and second spatial reference points in a database to facilitate autonomous driving proximate the one of the first and second spatial reference points.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, “calculating a first transition…., “calculating a second transition….”, and “prioritizing updating of transition data….” in the contexts of this claim encompass determining differences between autonomous level transitions of vehicles based on data sets, and forming a judgement on which set of data to update over the other. Accordingly, the claim recites at least three abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A computer-implemented method for generating a transition variability index related to autonomous driving, the computer-implemented method comprising: 
calculating a first transition variability index indicative of a first degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate a first spatial reference point during different intervals of time; 
calculating a second transition variability index indicative of a second degree of variability in relation to transition of vehicles from respective autonomous levels while traveling along proximate a second spatial reference point during the different intervals of time; 
prioritizing updating of transition data associated with one of the first and second spatial reference points relative to another one of the first and second spatial reference points based on a comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point; and 
encoding the transition data that has been updated for the one of the first and second spatial reference points in a database to facilitate autonomous driving proximate the one of the first and second spatial reference points.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitation of “encoding the transition data that has been updated for the one of the first and second spatial reference points in a database to facilitate autonomous driving proximate the one of the first and second spatial reference points”, the examiner submits that this limitation is an insignificant extra-solution activity. In particular, the “database” is recited at a high level of generality (i.e. as a general means of storing information), and the limitation amounts to mere data outputting, which is a form of insignificant extra-solution activity. 
Regarding the additional limitations of “for generating a transition variability index related to autonomous driving”, the examiner submits that this limitation is an attempt to generally link additional elements to a technological environment.  In particular, limiting the use of the abstract idea to a particular technological environment as stated the preamble is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of the “for generating a transition variability index related to autonomous driving” is merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to “significantly more”, as generally linking the use of a judicial exception to a particular technological environment or field of use (“simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use”), as discussed in Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981), are not sufficient to amount to significantly more than the judicial exception. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “encoding the transition data that has been updated for the one of the first and second spatial reference points in a database to facilitate autonomous driving proximate the one of the first and second spatial reference points” is a well-understood, routine, and conventional activity because the background recites the database is a conventional database that is integrated into the system (para. 0043, 0076, 0080-0084, Fig. 1, Fig. 6), and the specification does not provide any indication that the database is anything other than a conventional map database implemented into an autonomous vehicle system. See also MPEP 2106.05(d)(II), and the cases cited therein, including Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, indicate that storing and retrieving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.

Independent claims 9 and 17 recite similar limitations as those discussed above with regards to claim 1. An analysis of the differences between claim 1 and claims 9 and 17 is below. Remaining limitations not discussed below regarding claims 9 and 17 are the same as those for claim 1, and thus, discussion is omitted for brevity. 
Regarding claims 9, 15-16, the claims recite an apparatus and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories.
Regarding the additional limitations of “[a]n apparatus configured to generate a transition variability index related to autonomous driving, the apparatus comprising processing circuitry and at least one memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuity, cause the apparatus to”, the examiner submits that these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the “apparatus” is recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. 
Further, the additional limitations of the preamble are merely means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  The apparatus is recited at a high level of generality and merely automates the calculate, prioritize, and encode steps. 
Regarding claims 17, 19-20, the claims recite a computer program product and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories.
Regarding the additional limitations of “[a] computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to”, the examiner submits that these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the “non-transitory computer-readable storage medium” is recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. 
Further, the additional limitations of the preamble are merely means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  The computer-readable storage medium is recited at a high level of generality and merely automates the calculate and facilitate steps. 
 
Dependent claim(s) 7-8, 15-16, and 19-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims 7-8, 15-16, and 19-20 are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Specifically, claims 7 and 15 recite the additional limitations of facilitate/facilitating “routing of a vehicle associated with the first spatial reference point based on the transition data”, and claim 19 recites the additional limitation of “facilitate routing of the vehicle proximate the one of the first and second spatial reference points based on the comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point”. The examiner submits that these limitations further limit the additional limitations of the encode/encoding steps of the independent claims which are insignificant extra-solution activities. As stated previously, these limitations are well-understood, routine, and conventional activities because the background recites that the database is a conventional database that is integrated into the system (para. 0043, 0076, 0080-0084, Fig. 1, Fig. 6), and the specification does not provide any indication that the database is anything other than a conventional map database implemented into an autonomous vehicle system.
Claim 8 recites the additional limitation of “causing rendering of data via a map display based on the transition data”. Claim 16 recites the additional limitation of “cause the apparatus to cause rendering of data via a map display based on the transition data”. Claim 20 recites the additional limitation of “cause rendering of data via a map display of the vehicle based on the comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point”. The examiner submits that these limitations are insignificant extra-solution activities. In particular, the “map display” is recited at a high level of generality (i.e. as a general means of displaying information), and the limitations amount to mere post-solution data outputting, which is a form of insignificant extra-solution activity. Further, the additional limitation is well-understood, routine, and conventional activity because the background recites that the map display is a conventional user interface of a vehicle (para. 0076), and the specification does not provide any indication that the display is anything other than a conventional display or interface integrated into an autonomous vehicle. 
Therefore, dependent claims 7-8, 15-16, and 19-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 9, and 17, and thus, claim(s) 1, 7-9, 15-17, and 19-20 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McErlean et al. (US 2021/0048815 A1), hereafter referred to as McErlean, in view of Park et al. (US 2020/0174470 A1), hereafter referred to as Park.
Regarding claims 1 and 9, McErlean teaches a computer-implemented method for generating a transition variability index related to autonomous driving and an apparatus configured to generate the transition variability index related to autonomous driving (para. 0005, Fig. 5), the apparatus comprising processing circuitry and at least one memory including computer program code instructions (para. 0006, 0057, Fig. 4), the computer program code instructions configured to, when executed by the processing circuity, cause the apparatus to perform the computer-implemented method, the computer-implemented method comprising:
calculating a first transition variability index in relation to transition of vehicles from respective autonomous levels while traveling proximate a first spatial reference point during different intervals of time (“transceiver 233 is operative to transmit and receive data via a wireless network to a server, such as a central server or a cloud server. The transmitted data may include instances and locations where a disengagement event has occurred during ADAS operation….transceiver may be further operative to receive data from the server indicative of locations of disengagement events, other ADAS operating state transitions, and/or other crowdsourced data”, para. 0043, “ADAS is operative to segment the roadway 105 into a number of segments wherein the segments are illustrated between segment dividers 130”, para. 0035, Fig. 1); 
calculating a second transition variability index in relation to transition of vehicles from respective autonomous levels while traveling along proximate a second spatial reference point during the different intervals of time (“The method is next operative to segment 520 the route into at least a first route segment and a second route segment. The route may be segmented into a number of segments”, para. 0059, see para. 0035 and 0043 citations above, where the “roadway 105” of Fig. 1 is made up of at least two “segments” as described in para. 0035 and 0059, which correspond to Applicant’s “first spatial reference point” and “second spatial reference point”). 

McErlean does not explicitly teach:
the first transition variability index is indicative of a first degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate the first spatial reference point;
the second transition variability index is indicative of a second degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate the second spatial reference point;
prioritizing updating of transition data associated with one of the first and second spatial reference points relative to another one of the first and second spatial reference points based on a comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point; and 
encoding the transition data that has been updated for the one of the first and second spatial reference points in a database to facilitate autonomous driving proximate the one of the first and second spatial reference points.
Instead, McErlean teaches the first and second transition variability indexes are indicative of “a number of disengagement points where previous systems have experienced ADAS disengagement events” (para. 0035, see Fig. 1) and using the indexes “in predicting a disengagement event for a segment” (para. 0044).
However, Park teaches a system and method for supporting an autonomous vehicle, comprising:
a transition variability index is indicative of a degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate a first and a second spatial reference point (“server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section”, para. 0076, “server 200 may calculate the reliability based on information about the autonomous driving levels of vehicles 100 travelling in each road section, the number of vehicles that release the autonomous driving mode, information about an autonomous driving level change of a vehicle”, para. 0079, “map information includes a precise map and road information. The road information includes information about an autonomous driving level for each road section (link)”, para. 0048, Fig. 1, see also “S110”, Fig. 3);
prioritizing updating of transition data associated with one of the first and second spatial reference points relative to another one of the first and second spatial reference points based on a comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point (“In operation S120, the server 200 determines an autonomous driving level for each road section based on the received autonomous driving state information. The server 200 matches the road section onto the map based on the vehicle location included in the autonomous driving state information, and calculates the reliability of the matched road section in consideration of the current autonomous driving level. The server 200 determines the autonomous driving level of the corresponding road section based on the calculated reliability of the road section”, para. 0084, Fig. 3); and 
encoding the transition data that has been updated for the one of the first and second spatial reference points in a database to facilitate autonomous driving proximate the one of the first and second spatial reference points (“In operation S140, the server 200 provides the autonomous driving level of the driving road section to each vehicle based on the updated road information. For example, when the autonomous driving level of a specific road section is changed, the server 200 transmits the changed autonomous driving level of road to the vehicles 100 that are travelling on the corresponding road section”, para. 0086, Fig. 3, see also para. 0049-0050).
Park teaches calculating a reliability for each road section, where the road sections are part of an upcoming route for an autonomous vehicle (para. 0079, 0084). Park further teaches updating road information based on a calculated reliability for each road section, where the reliability is indicative of the vehicle’s ability to operate at a certain autonomy level within the road section (para. 0077, 0085). The reliability as taught by Park corresponds to Applicant’s “degree of variability”. Park further teaches updating the road information in real-time such that it can provide a route to the autonomous vehicle, i.e., as the server receives autonomous driving information from vehicles, it updates the road information (para. 0080, 0083, 0086). This teaching of updating the road information in real-time as the autonomous driving level of a specific road section changes corresponds to Applicant’s “prioritizing updating…”. Lastly, Park teaches storing the road information that has been updated in a database (para. 0049), where the database is used to perform control functions in the autonomous vehicle as it travels through the road sections (para. 0040, 0048-0049). This updating corresponds to Applicant’s “encoding…”. 
Both McErlean and Park teach a transition variability index in relation to transition of vehicles from respective autonomous levels while traveling proximate a first and a second spatial reference point (see para. 0043 of McErlean and para. 0079 of Park). Park further teaches the transition variability index is indicative of a degree of variability of the transition of vehicles from autonomous levels (para. 0079), and further teaches prioritizing updating of transition data based on comparing the transition variability indexes and encoding the transition data in a database (para. 0080-0086, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of McErlean with the teachings of Park such that the received “data” (para. 0043) of McErlean is based on a reliability for a road section that is “based on information about the autonomous driving levels of vehicles 100 travelling in each road section, the number of vehicles that release the autonomous driving mode, information about an autonomous driving level change of a vehicle” (para. 0079) as taught by Park and to “update[] the road information by reflecting the determined autonomous driving level for each road section” (para. 0085), as taught by Park. The motivation for doing so would be to include a reliability of each road section through which an autonomous vehicle travels to improve the performance of the autonomous vehicle in each road section, as taught by Park (see para. 0076-0077, 0080). 

Regarding claim 17, McErlean teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (para. 0006, 0057, Fig. 4), the computer-executable program code instructions comprising program code instructions to: 
calculate a first transition variability index in relation to transition of vehicles from respective autonomous levels while traveling proximate a first spatial reference point during different intervals of time (“transceiver 233 is operative to transmit and receive data via a wireless network to a server, such as a central server or a cloud server. The transmitted data may include instances and locations where a disengagement event has occurred during ADAS operation….transceiver may be further operative to receive data from the server indicative of locations of disengagement events, other ADAS operating state transitions, and/or other crowdsourced data”, para. 0043, “ADAS is operative to segment the roadway 105 into a number of segments wherein the segments are illustrated between segment dividers 130”, para. 0035, Fig. 1); 
calculate a second transition variability index in relation to transition of vehicles from respective autonomous levels while traveling along proximate a second spatial reference point during the different intervals of time (“The method is next operative to segment 520 the route into at least a first route segment and a second route segment. The route may be segmented into a number of segments”, para. 0059, see para. 0035 and 0043 citations above, where the “roadway 105” of Fig. 1 is made up of at least two “segments” as described in para. 0035 and 0059, which correspond to Applicant’s “first spatial reference point” and “second spatial reference point”). 
McErlean does not explicitly teach:
the first transition variability index is indicative of a first degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate the first spatial reference point;
the second transition variability index is indicative of a second degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate the second spatial reference point;
and that the program code instructions further to: facilitate navigation of a vehicle proximate one of the first and second spatial reference points based on a comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point.
Instead, McErlean teaches the first and second transition variability indexes are indicative of “a number of disengagement points where previous systems have experienced ADAS disengagement events” (para. 0035, see Fig. 1) and using the indexes “in predicting a disengagement event for a segment” (para. 0044).
However, Park teaches a system and method for supporting an autonomous vehicle, comprising:
a transition variability index is indicative of a degree of variability in relation to transition of vehicles from respective autonomous levels while traveling proximate a first and a second spatial reference point (“server 200 maps the received autonomous driving state information to map information to calculate an autonomous driving level and reliability for each road section”, para. 0076, “server 200 may calculate the reliability based on information about the autonomous driving levels of vehicles 100 travelling in each road section, the number of vehicles that release the autonomous driving mode, information about an autonomous driving level change of a vehicle”, para. 0079, “map information includes a precise map and road information. The road information includes information about an autonomous driving level for each road section (link)”, para. 0048, Fig. 1, see also “S110”, Fig. 3);
and program code instructions (para. 0107) to: facilitate navigation of a vehicle proximate one of the first and second spatial reference points based on a comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point (“In operation S120, the server 200 determines an autonomous driving level for each road section based on the received autonomous driving state information. The server 200 matches the road section onto the map based on the vehicle location included in the autonomous driving state information, and calculates the reliability of the matched road section in consideration of the current autonomous driving level. The server 200 determines the autonomous driving level of the corresponding road section based on the calculated reliability of the road section”, para. 0084, “In operation S140, the server 200 provides the autonomous driving level of the driving road section to each vehicle based on the updated road information. For example, when the autonomous driving level of a specific road section is changed, the server 200 transmits the changed autonomous driving level of road to the vehicles 100 that are travelling on the corresponding road section”, para. 0086, Fig. 3).
Park teaches calculating a reliability for each road section, where the road sections are part of an upcoming route for an autonomous vehicle (para. 0079, 0084). Park further teaches updating road information based on a calculated reliability for each road section, where the reliability is indicative of the vehicle’s ability to operate at a certain autonomy level within the road section (para. 0077, 0085). The reliability as taught by Park corresponds to Applicant’s “degree of variability”. Park further teaches updating the road information in real-time such that it can provide a route to the autonomous vehicle, i.e., as the server receives autonomous driving information from vehicles, it updates the road information (para. 0080, 0083, 0086). This providing of the route corresponds to Applicant’s “facilitate navigation…”.
Both McErlean and Park teach program instructions to facilitate navigation of a vehicle (see para. 0057 of McErlean and para. 0107 of Park), and both teach a transition variability index in relation to transition of vehicles from respective autonomous levels while traveling proximate a first and a second spatial reference point (see para. 0043 of McErlean and para. 0079 of Park). Park further teaches the transition variability index is indicative of a degree of variability of the transition of vehicles from autonomous levels (para. 0079), and further teaches facilitating navigation of a vehicle based on a comparison of the transition variability indexes (para. 0080-0086, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of McErlean with the teachings of Park such that the received “data” (para. 0043) of McErlean is based on a reliability for a road section that is “based on information about the autonomous driving levels of vehicles 100 travelling in each road section, the number of vehicles that release the autonomous driving mode, information about an autonomous driving level change of a vehicle” (para. 0079) as taught by Park and to “updates the road information by reflecting the determined autonomous driving level for each road section” (para. 0085), as taught by Park. The motivation for doing so would be to include a reliability of each road section through an autonomous vehicle travels to improve the performance of the autonomous vehicle in each road section, as taught by Park (see para. 0076-0077, 0080). 

Regarding claim 18, Park further teaches program code instructions to facilitate autonomous driving of the vehicle proximate the one of the first and second spatial reference points based on the comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point (“In operation S140, the server 200 provides the autonomous driving level of the driving road section to each vehicle based on the updated road information. For example, when the autonomous driving level of a specific road section is changed, the server 200 transmits the changed autonomous driving level of road to the vehicles 100 that are travelling on the corresponding road section”, para. 0086, Fig. 3, see also “server 200 searches for the driving route based on the target autonomous driving level and the specific requirement. In this case, the server 200 may search for a driving route including road sections, in which the vehicle can travel at a target autonomous driving level, at a specified ratio or more. In addition, the server 200 may search for a driving route including road sections that meet the requirements to the maximum. The server 200 transmits the searched driving route to the vehicle 100”, para. 0080).
Park teaches storing the road information that has been updated in a database (para. 0049), where the database is used to perform control functions in the autonomous vehicle as it travels through the road sections (para. 0040, 0048-0049). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of McErlean with these teachings of Park such that the “driving route [of]….vehicle 100” (para. 0080) containing updated road information, as taught by Park, is transmitted to the “vehicle 110” (Fig. 1) of McErlean. The motivation for doing so would be to provide a driving route that is compatible with the autonomy level of the autonomous vehicle, as taught by Park (para. 0010-0012). 

Regarding claims 7 and 15, Park further teaches: facilitating routing of a vehicle associated with the first spatial reference point based on the transition data (“When the destination is set, the controller 180 may request the server 200 for route search. The controller 180 may transmit the autonomous driving support level of the vehicle together with the request for route search”, para. 0066, “controller 180 receives the information about the driving route to the destination from the server 200 and starts the autonomous driving. The driving route information searched by the server 200 includes road information including map information and an autonomous driving level for each road section (link)”, para. 0067).
Park teaches storing the road information that has been updated in a database (para. 0049), where the database is used to prepare and transmit route instructions to the vehicle so that it can travel through the road sections (para. 0040, 0048-0049). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of McErlean with these teachings of Park such that the “driving route to the destination” (para. 0067) containing updated road information, as taught by Park, is transmitted to the “vehicle 110” (Fig. 1) of McErlean. The motivation for doing so would be to provide a driving route that is compatible with the autonomy level of the autonomous vehicle, as taught by Park (para. 0010-0012). 

Regarding claim 19, Park further teaches comprising program code instructions to facilitate routing of the vehicle proximate the one of the first and second spatial reference points based on the comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point (“When the destination is set, the controller 180 may request the server 200 for route search. The controller 180 may transmit the autonomous driving support level of the vehicle together with the request for route search”, para. 0066, “controller 180 receives the information about the driving route to the destination from the server 200 and starts the autonomous driving. The driving route information searched by the server 200 includes road information including map information and an autonomous driving level for each road section (link)”, para. 0067).
Park teaches storing the road information that has been updated in a database (para. 0049), where the database is used to prepare and transmit route instructions to the vehicle so that it can travel through the road sections (para. 0040, 0048-0049). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of McErlean with these teachings of Park such that the “driving route to the destination” (para. 0067) containing updated road information, as taught by Park, is transmitted to the “vehicle 110” (Fig. 1) of McErlean. The motivation for doing so would be to provide a driving route that is compatible with the autonomy level of the autonomous vehicle, as taught by Park (para. 0010-0012). 

Regarding claims 8 and 16, McErlean further teaches causing rendering of data via a map display (“user warning may be displayed via a user interface and may be indicative of a probability, or likelihood, of the disengagement event occurring and the distance to the disengaging event”, para. 0050, “user interface 430 may be a display screen within a vehicle cabin” para. 0055, Fig. 4), and Park further teaches: causing rendering of data via a map display based on the transition data (“controller 180 outputs a notification to the display 150 when the current autonomous driving level of the vehicle 100 is different from the autonomous driving level of the road section (link) on which the vehicle 100 is travelling”, para. 0071, Fig. 5, “vehicle 100 displays the driving route provided from the server 200”, para. 0103, Fig. 7).
Both McErlean and Park teach the rendering of data via a map display (see Fig. 4 of McErlean and Fig. 7 of Park). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of McErlean with these teachings of Park such that the “user interface 430” (Fig. 4) of McErlean is further configured to display data based on the transition data, as taught by Park (para. 0071 and 0103). The motivation for doing so would be to notify an occupant of the autonomous vehicle of the data, as taught by Park (see para. 0101-0103).

Regarding claim 20, McErlean further teaches causing rendering of data via a map display (“user warning may be displayed via a user interface and may be indicative of a probability, or likelihood, of the disengagement event occurring and the distance to the disengaging event”, para. 0050, “user interface 430 may be a display screen within a vehicle cabin” para. 0055, Fig. 4), and Park further teaches program code instructions to cause rendering of data via a map display of the vehicle based on the comparison between the first transition variability index for the first spatial reference point and the second transition variability index for the second spatial reference point (“controller 180 outputs a notification to the display 150 when the current autonomous driving level of the vehicle 100 is different from the autonomous driving level of the road section (link) on which the vehicle 100 is travelling”, para. 0071, Fig. 5, “vehicle 100 displays the driving route provided from the server 200”, para. 0103, Fig. 7).
Both McErlean and Park teach the rendering of data via a map display (see Fig. 4 of McErlean and Fig. 7 of Park). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of McErlean with these teachings of Park such that the “user interface 430” (Fig. 4) of McErlean is further configured to display data based on the transition data, as taught by Park (para. 0071 and 0103). The motivation for doing so would be to notify an occupant of the autonomous vehicle of the data, as taught by Park (see para. 0101-0103).

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McErlean et al. (US 2021/0048815 A1) in view of Park et al. (US 2020/0174470 A1) further in view of Frazzoli et al. (US 2021/0163021 A1), hereafter referred to as Frazzoli. 
Regarding claim 3 and 11, McErlean further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index that is indicative of a transition from a particular autonomous level while traveling proximate the first spatial reference point (“a number of disengagement points where previous systems have experienced ADAS disengagement events”, para. 0035, Fig. 1, see also para. 0042-0044), and Park further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index that is indicative of a transition from a particular autonomous level while traveling proximate the first spatial reference point (“vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change”, para. 0065), but McErlean in view of Park do not explicitly teach the transition from a particular autonomous level is due to a decrease in a strength of a communication signal associated with a vehicle.
However, Frazzoli teaches redundancy in autonomous vehicles, comprising: 
a transition from a particular autonomous level is due to a decrease in a strength of a communication signal associated with a vehicle (“during autonomous operation of an AV system 3692, the AV system 3692 may sometimes not be able to communicate with a teleoperator 3614….The communication failure can also occur as a natural consequence of the AV 3600 moving around its environment and travelling into areas of reduced or absent network signal strength of the communications network 3605. The loss of signal strength can occur in “dead zones” that lack, for example, Wi-Fi coverage, in tunnels, parking garages, under bridges, or in places surrounded by signal blocking features such as buildings or mountains”, para. 0381, “the AV system 3692 employs a connectivity driving mode when in contact with the teleoperation system 3690, and a non-connectivity driving mode when not in contact with the teleoperation system. In an embodiment, the AV system 3692 detects that it has lost connection to a teleoperator 3614”, para. 0382, “To carry out connectivity and non-connectivity mode switching, the AV system 3692 has a controller 3607 that affects control operation of the AV 3600 during autonomous mode, and a second controller 3734 that affect control operations of the autonomous vehicle when in teleoperator mode”, para. 0384).
All the components are known in McErlean in view of Park and in Frazzoli. Both teach a transition of vehicles from a particular autonomous level (see para. 0065 of McErlean and para. 0383- 0384 of Frazzoli). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of McErlean in view of Park with the teachings of Frazzoli such that the “disengagement points” (para. 0035, McErlean) of McErlean in view of Park are indicative of a transition due to the detection of a “loss of signal strength” (para. 0381), as taught by Frazzoli. The motivation for doing so would be to judge whether a vehicle can continue automatic operation based on “natural consequence of the AV 3600 moving around its environment and travelling into areas of reduced or absent network signal strength” (para. 0381) and to operate the vehicle with a “lower risk” (para. 0382) in such instances, as taught by Frazzoli. 

Claim(s) 4-6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McErlean et al. (US 2021/0048815 A1) in view of Park et al. (US 2020/0174470 A1) further in view of Sugio et al. (US 2021/0233284 A1), hereafter referred to as Sugio. 
Regarding claim 4 and 12, McErlean further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index that is indicative of a transition from a particular autonomous level while traveling proximate the first spatial reference point (“a number of disengagement points where previous systems have experienced ADAS disengagement events”, para. 0035, Fig. 1, see also para. 0042-0044), and Park further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index that is indicative of a transition from a particular autonomous level while traveling proximate the first spatial reference point (“vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change”, para. 0065), but McErlean in view of Park do not explicitly teach the transition from a particular autonomous level due to satisfaction of a particular road condition.
However, Sugio teaches three-dimensional data encoding and decoding methods, and associated three-dimensional encoding and decoding devices, comprising:
a transition from a particular autonomous level due to satisfaction of a particular road condition (“Whether the vehicle can continue automatic operation is affected by an environment in which the vehicle is traveling such as whether the road on which the vehicle is traveling is a road in an urban area or a road accessed less often by another vehicle or a pedestrian, such as an expressway, and the width of a road or the degree of congestion of a road (the density of vehicles or pedestrians)”, para. 0512, see also para. 0515).
All the components are known in McErlean in view of Park and in Sugio. Both teach a transition of vehicles from a particular autonomous level (see para. 0065 of McErlean and para. 0515 of Sugio). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of McErlean in view of Park with the teachings of Sugio such that the “disengagement points” (para. 0035, McErlean) of McErlean in view of Park are indicative of a transition due to the detection of “the degree of congestion of a road” (para. 0512), as taught by Sugio. The motivation for doing so would be to judge whether a vehicle can continue automatic operation based on “an environment in which the vehicle is traveling” (para. 0512) as taught by Sugio. 

Regarding claim 5 and 13, McErlean further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index for a vehicle that is disengaged from a particular autonomous level while traveling along the first spatial reference point (“a number of disengagement points where previous systems have experienced ADAS disengagement events”, para. 0035, Fig. 1, see also para. 0042-0044), and Park further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index for a vehicle that is disengaged from a particular autonomous level while traveling along the first spatial reference point (“vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change”, para. 0065), but McErlean in view of Park do not explicitly teach the transition from a particular autonomous due to satisfaction of a particular road condition.
However, Sugio teaches three-dimensional data encoding and decoding methods, and associated three-dimensional encoding and decoding devices, comprising:
a transition from a particular autonomous due to satisfaction of a particular road condition (“Whether the vehicle can continue automatic operation is affected by an environment in which the vehicle is traveling such as whether the road on which the vehicle is traveling is a road in an urban area or a road accessed less often by another vehicle or a pedestrian, such as an expressway, and the width of a road or the degree of congestion of a road (the density of vehicles or pedestrians)”, para. 0512, see also para. 0515).
All the components are known in McErlean in view of Park and in Sugio. Both teach a transition of vehicles from a particular autonomous level (see para. 0065 of McErlean and para. 0515 of Sugio). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of McErlean in view of Park with the teachings of Sugio such that the “disengagement points” (para. 0035, McErlean) of McErlean in view of Park are indicative of a transition due to the detection of “the degree of congestion of a road” (para. 0512), as taught by Sugio. The motivation for doing so would be to judge whether a vehicle can continue automatic operation based on “an environment in which the vehicle is traveling” (para. 0512) as taught by Sugio. 

Regarding claim 6 and 14, McErlean further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index for a first vehicle that is disengaged from a particular autonomous level while traveling along the first spatial reference point (“a number of disengagement points where previous systems have experienced ADAS disengagement events”, para. 0035, Fig. 1, see also para. 0042-0044), and Park further teaches wherein the calculating the first transition variability index comprises calculating a transition variability index for a first vehicle that is disengaged from a particular autonomous level while traveling along the first spatial reference point (“vehicle autonomous driving state information may include vehicle identification information, an autonomous driving support level, a current autonomous driving level (vehicle autonomous driving level), an operation control function (an activated control function), a vehicle location, whether the autonomous driving level is changed, reason for level change”, para. 0065), but McErlean in view of Park do not explicitly teach the transition from a particular autonomous level due to the first spatial reference point satisfying a pedestrian traffic condition.
However, Sugio teaches three-dimensional data encoding and decoding methods, and associated three-dimensional encoding and decoding devices, comprising:
a transition from a particular autonomous level due to the first spatial reference point satisfying a pedestrian traffic condition (“Whether the vehicle can continue automatic operation is affected by an environment in which the vehicle is traveling such as whether the road on which the vehicle is traveling is a road in an urban area or a road accessed less often by another vehicle or a pedestrian, such as an expressway, and the width of a road or the degree of congestion of a road (the density of vehicles or pedestrians)”, para. 0512, see also para. 0515).
All the components are known in McErlean in view of Park and in Sugio. Both teach a transition of vehicles from a particular autonomous level (see para. 0065 of McErlean and para. 0515 of Sugio). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of McErlean in view of Park with the teachings of Sugio such that the “disengagement points” (para. 0035, McErlean) of McErlean in view of Park are indicative of a transition due to the detection of “the degree of congestion of a road” (para. 0512), as taught by Sugio. The motivation for doing so would be to judge whether a vehicle can continue automatic operation based on “an environment in which the vehicle is traveling” (para. 0512) as taught by Sugio. 
Allowable Subject Matter
Claim(s) 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, 
wherein the prioritizing updating comprises updating the transition data for the first spatial reference point prior to the transition data for the second spatial reference point in response to a determination that the first transition variability index for the first spatial reference point is indicative of greater variability than the second transition variability index for the second spatial reference point (claim 2), and
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to update the transition data for the first spatial reference point prior to the transition data for the second spatial reference point in response to a determination that the first variability data for the first spatial reference point is indicative of greater variability than the second variability data for the second spatial reference point (claim 10). 








The closest prior art of record includes the following:
Regarding claim 2, McErlean in view of Park do not explicitly teach explicitly teach wherein the prioritizing updating comprises updating the transition data for the first spatial reference point prior to the transition data for the second spatial reference point in response to a determination that the first transition variability index for the first spatial reference point is indicative of greater variability than the second transition variability index for the second spatial reference point.
Park teaches updating road information in real-time such that it can provide a route to the autonomous vehicle, i.e., as the server receives autonomous driving information from vehicles, it updates the road information (para. 0080, 0083, 0086), but does not teach updating the transition data for the first spatial reference point prior to the transition data for the second spatial reference point in response to a determination that the first transition variability index for the first spatial reference point is indicative of greater variability than the second transition variability index for the second spatial reference point.
None of the cited references cure the deficiencies of McErlean in view of Park to achieve the claimed invention. Thus, there is not prior art, alone or in combination which disclose the limitations of claim 2. 

Regarding claim 10, McErlean in view of Park do not explicitly teach wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to update the transition data for the first spatial reference point prior to the transition data for the second spatial reference point in response to a determination that the first variability data for the first spatial reference point is indicative of greater variability than the second variability data for the second spatial reference point.
Park teaches updating road information in real-time such that it can provide a route to the autonomous vehicle, i.e., as the server receives autonomous driving information from vehicles, it updates the road information (para. 0080, 0083, 0086), but does not teach updating the transition data for the first spatial reference point prior to the transition data for the second spatial reference point in response to a determination that the first transition variability index for the first spatial reference point is indicative of greater variability than the second transition variability index for the second spatial reference point.
None of the cited references cure the deficiencies of McErlean in view of Park to achieve the claimed invention. Thus, there is not prior art, alone or in combination which disclose the limitations of claim 10. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666